UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52055 RED LAKE EXPLORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 10168 Lawson Drive, Richmond, British Columbia, V7E 5M3, Canada (Address of principal executive offices) 604-961-0301 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class common stock - $0.001 par value Outstanding at September 13, 2007 53,183,334 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] PART I - FINANCIAL INFORMATION Item 1.Financial Statements. RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (EXPRESSED IN US DOLLARS) July 31, 2007 January 31, 2007 (Unaudited) ASSETS Current assets: Cash $ 1,847 $ 15,477 Total assets $ 1,847 $ 15,477 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable $ 56,341 $ 1,300 Accrued liabilities 9,514 - Total liabilities 65,855 1,300 Commitments and contingencies Stockholders' (deficit) equity: Common stock, $0.001 par value, authorized 200,000,000, 52,850,000 and 77,350,000issued and outstanding at July 31, and January 31, 2007, respectively 52,850 77,350 Additional paid in capital 20,649 (6,100 ) Deficit accumulated during exploration stage (137,507 ) (57,073 ) Total stockholders' (deficit) equity (64,008 ) 14,177 Total liabilities and stockholders' (deficit) equity $ 1,847 $ 15,477 The accompanying notes are an integral part of these unaudited financial statements. 2 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (EXPRESSED IN US DOLLARS) (UNAUDITED) Three Months Six Months From January 10, Ended July 31, Ended July 31, 2005 (Inception) 2007 2006 2007 2006 to July 31, 2007 Operating Expenses: Administrative $ 7,950 $ - $ 7,950 $ - $ 7,950 Bank charges and interest 62 375 109 439 773 Donated rent - 750 750 1,500 4,750 Donated service fees - 1,500 1,500 3,000 9,500 Mineral and exploration costs 13,030 3,210 13,030 3,210 26,983 Office 6 116 36 116 352 Professional fees 17,723 5,300 25,123 13,800 44,198 Regulatory 4,134 20 4,159 20 6,224 Travel and entertainment 27,777 - 27,777 - 27,777 Impairment loss on mineral property costs - 9,000 Net loss for the period $ (70,682 ) $ (11,271 ) $ (80,434 ) $ (22,085 ) $ (137,507 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 66,431,522 77,350,000 71,800,276 77,350,000 The accompanying notes are an integral part of these unaudited financial statements. 3 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS (EXPRESSED IN US DOLLARS) (UNAUDITED) Six Months Ended From January 10, July 31, 2005 (Inception) 2007 2006 to July 31, 2007 Cash flows from operating activities: Net loss $ (80,434 ) $ (22,085 ) $ (137,507 ) Adjustments to reconcile net loss to net cash used in operating activities: Donated services and rent 2,250 4,500 14,250 Impairment loss on mineral property costs - - 9,000 Changes in operating assets and liabilities: Accounts payable 55,040 1,300 56,340 Accrued liabilities 9,514 - 9,514 Net cash used in operating activities (13,630 ) (16,285 ) (48,403 ) Cash flows from investing activities: Acquisition of mineral properties - - (9,000 ) Net cash used in investing activities - - (9,000 ) Cash flows from financing activities: Proceeds from issuance of common stock - - 59,250 Net cash provided by financing activities - - 59,250 (Decrease) increase in cash during the period (13,630 ) (16,285 ) 1,847 Cash, beginning of period 15,477 49,062 - Cash, end of period $ 1,847 $ 32,777 $ 1,847 Supplemental disclosures: Cash paid during the period for: Taxes $ - $ - $ - Interest $ - $ - $ - Non-cash financing transaction: Acquisition of 24,500,000 common shares for debt $ 1 $ - $ 1 The accompanying notes are an integral part of these unaudited financial statements. 4 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (EXPRESSED IN US DOLLARS) JULY 31, 2007 (UNAUDITED) NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION Nature of Operations Red Lake Exploration, Inc. (the “Company” or “Red Lake”) was incorporated on January 10, 2005, under the laws of the State of Nevada. Red Lake’s principal business is the acquisition and exploration of mineral resources in Ontario, Canada. Red Lake has not presently determined whether its properties contain mineral reserves that are economically recoverable. Red Lake has not commenced significant operations and is considered an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7
